Argued January 9, 1946.
This is an appeal by Alex Swallow, Republican nominee for School Director in the Borough of Olyphant, Lackawanna County, from the refusal of the lower court to reject the "military ballots" cast in the Municipal Election of November 6, 1945. Prior to the counting of the "military ballots", Swallow had 1,544 votes and his nearest opponent, Joseph Bieszczad, Democrat, had 1,430 votes. After counting the "military ballots", Swallow had 1,583 votes and Bieszczad had 1,633 votes.
For the reasons set forth in our opinion currently filed inSimon Election Case, 353 Pa. 514, we make the following order in this case:
The order of the court below is affirmed.